[Cite as Wilburn v. Ferguson, 2021-Ohio-4256.]


                            IN THE COURT OF APPEALS OF OHIO
                               FOURTH APPELLATE DISTRICT
                                    LAWRENCE COUNTY



MARVIN WILBURN,                                  :               Case No. 21CA4

        Petitioner-Appellee                      :

        v.                                       :               DECISION AND
                                                                 JUDGMENT ENTRY
CRESTA FERGUSON, ET AL.,                         :

     Respondents-Appellants.     :               RELEASED 12/01/2021
______________________________________________________________________
                             APPEARANCES:

Christopher L. Trolinger and Ronald R. Petroff, Columbus, Ohio, for appellant.

Brigham M. Anderson, Ironton, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}    Cresta Ferguson appeals from a judgment of the Lawrence County

Common Pleas Court, Probate/Juvenile Division, that sustained three of her four

objections and overruled one of her objections to the magistrate’s decision. The trial

court expanded the parenting time of the father Marvin Wilburn beyond that in Local

Rule 15 and adjusted Wilburn’s child support payments by 40 percent. Ferguson

contends that the trial court erred in finding that expanded visitation time is in the child’s

best interest. She also claims that the trial court failed to make findings of fact and

conclusions of law addressing factors in R.C. 3109.051(D), which constituted plain

error. Ferguson contends that the trial court erred in adjusting the child support

payments by 40 percent, instead of 10 percent. However, we find that Ferguson failed

to request findings of fact and conclusions of law under Civ.R. 52, therefore we
Lawrence App. No. 21CA4                                                                  2


presume the validity of the proceedings. We affirm the judgment to award Wilburn

extended parenting time because we find that a review of the record supports it.

Additionally, the trial court’s decision to reduce Wilburn’s child support payment was

consistent with the relevant statutory factors. The trial court set forth a finding and a

reason supporting the deviation, which was legitimate and did not represent an abuse of

discretion. We overrule Ferguson’s assignments of error and affirm the trial court’s

judgment.

                       I. FACTS AND PROCEDURAL HISTORY

      {¶2}   Cresta Ferguson and Marvin Wilburn are the parents of S.P.F., born in

March 2015. Ferguson is married to Scott Ferguson, but she and Wilburn were engaged

in an on-again, off-again sexual relationship from early summer 2014 until

approximately February 2019. During that five-year period, Ferguson continued to live

with her husband, but at some point in 2017 she moved in with Wilburn for a two to

three-month period. During the first two years of the child’s life, Ferguson voluntarily

allowed Wilburn to see S.P.F. two or three times a week and Wilburn developed a

relationship with the child. In July 2016, Wilburn filed a petition for paternity but later

dismissed it. He refiled a petition for paternity and for the child’s name change in

February 2017 after Ferguson stopped allowing Wilburn to see S.P.F. DNA results

established Wilburn as the biological father of S.P.F. The court initially granted Wilburn

supervised visitation with S.P.F., but later expanded it to unsupervised visitation every

other weekend and one night a week. Wilburn’s visitation time was extended again by

two additional days on the weekends for the summer months in 2019. Wilburn filed a

proposed shared parenting plan for consideration.
Lawrence App. No. 21CA4                                                                3


      {¶3}    The magistrate conducted a hearing over two days on September 27,

2019 and December 20, 2019 concerning Wilburn’s proposed shared parenting plan,

his request for the child’s name change, and the parties’ child support obligations.

      {¶4}   Ferguson and Wilburn both testified concerning their discussions about

their child’s name. Wilburn testified that the child was not given the name he wanted for

her and he sought to change the child’s first and last name. Ferguson testified that she

never agreed to Wilburn’s suggested name; to the contrary, she mocked it.

      {¶5}   Ferguson testified that she formerly worked as a nurse making

approximately $22 to $23 per hour but she was diagnosed with ovarian cancer in May

2018 and stopped working. Ferguson and her husband decided she would not return to

work and would stay home to care for the children. She underwent chemotherapy until

December 2018, and during those seven months she continued to have a sexual

relationship Wilburn.

      {¶6}   During the course of their on-again, off-again relationship, Ferguson had

three pregnancies with Wilburn, two that ended in miscarriages and one in the birth of

S.P.F. Ferguson testified that she believed that Wilburn should have only supervised

visits with S.P.F., even though he had ongoing unsupervised visitation for several years.

Ferguson based her concerns in part on the fact that one of Wilburn’s young children

passed away by accidental drowning 16 years earlier in 2003. Ferguson also alleged

that, during a visit with Wilburn that occurred a week before the hearing, S.P.F. was

bruised while playing hide-and-seek with two other children when she hid in a dryer that

one of the children allegedly turned on. Ferguson reported this incident to medical

professionals and Lawrence County Children’s Services several days after S.P.F.
Lawrence App. No. 21CA4                                                                    4


returned home from the visit with Wilburn. However, at the time of the hearing,

Children’s Services testified that the allegations had not been substantiated and they

were still investigating. Although S.P.F. had purportedly stated that she and another

child had hid in the dryer from a third child, the third child denied turning the dryer on or

playing hide-and-seek in the area.

       {¶7}   Ferguson testified that S.P.F. had been diagnosed with severe adjustment

disorder that Ferguson attributes to the child’s visits with Wilburn. Ferguson did not

introduce medical testimony or records of this alleged diagnosis into evidence. On

cross-examination Ferguson admitted to posting a video of S.P.F. on social media with

the caption, “Poor baby knows who is taking her from her family” that depicted the child

stating that “Marvin won’t let me stay with my daddy.” Ferguson testified that she tells

S.P.F. that she must go visit Marvin because the court is making her, that she has told

S.P.F. nothing about the specifics of the situation or who her biological father is, and

that S.P.F calls Wilburn “Marvin” and her husband Scott Ferguson “daddy” or “honey.”

Despite this, Ferguson contends S.P.F’s confusion is exacerbated by Wilburn, not her,

because Wilburn does not use S.P.F’s given name. However, Wilburn testified that he

uses the same abbreviated nickname that Ferguson uses for the child.

       {¶8}   Ferguson testified that she experienced anxiety and depression and was

prescribed at least six different medications at various times. However, she decided on

her own, without consulting her physician, to stop taking her medications. Additionally,

Ferguson testified that she turned Wilburn into the IRS because “he is evading tax

fraud. And I gave them specifics * * * I gave them plenty.” Wilburn earns approximately

$24,000 to $28,000 per year at a pizza establishment and works as a care giver at a
Lawrence App. No. 21CA4                                                                5


behavioral center three days a week earning $11.00 per hour, plus health insurance

benefits.

       {¶9}   Wilburn denied that the alleged incident involving the dryer occurred. He

testified that Ferguson did not contact him about the alleged incident and that he only

learned about it about four days before the hearing when he was served with civil

protection order papers from the Lawrence County Sheriff’s Department. Wilburn

testified that the civil protection order case was dismissed that day – the day of the

hearing. Wilburn and Ferguson ceased all communications when their relationship

permanently ended in February 2019 and communicated only via My Family Wizard.

Wilburn sought shared parenting because he believed it would be in S.P.F’s best

interest. He testified that S.P.F. has a good, bonded relationship with him and she loves

being with him and other members of their family. Wilburn also testified that he had

three other children with his ex-wife and has a positive parenting relationship with her

and has always been able to co-parent with his ex-wife without issues.

       {¶10} Sara Lockard testified that she currently resides with Wilburn and she has

two children, ages four and ten, who also reside with him. Lockard has witnessed

Wilburn’s positive interactions with her own children and with S.P.F.; S.P.F. enjoys

visiting Wilburn, is comfortable in the home, and does not want the visit to end. Lockard

testified that she does not have concerns about leaving her two children in Wilburn’s

care. Lockard was also served with a civil protective order concerning the alleged dryer

incident. Lockard denied that the incident ever occurred and testified that her children

were there at the time and did not report any such incident occurring.
Lawrence App. No. 21CA4                                                                 6


      {¶11} Misty Adkins, Scott Ferguson’s sister and Cresta Ferguson’s sister-in-law,

testified she had been involved in picking up S.P.F. after visitations with Wilburn. She

alleged that Wilburn bruised her arm with his car door and nearly ran over her feet with

his vehicle when she came to pick up S.P.F. after a visitation. Adkins stated that she

drove to the parking lot where the exchange of S.P.F. was to occur. After tracking

Wilburn’s vehicle back and forth in the parking lot three times, she got out and opened

the side door to get S.P.F. and Wilburn sped off, catching Adkins’s arm with the door.

(Tr. 182) Wilburn testified that nobody had contacted him to inform him that Adkins

would be there to pick up S.P.F. He contended that Adkins appeared at the vehicle

without acknowledging or addressing him and opened S.P.F.’s car door.

      {¶12} The magistrate found that the DNA test proved Wilburn was the biological

father of S.P.F. and her birth certificate should be changed to reflect Wilburn as the

father. However, it was in the best interest of the child not to change her name. The

magistrate found that shared parenting was in the best interest of the child and that both

Wilburn and Ferguson should be designated residential parent while the child is in their

physical custody and Ferguson should be named residential parent for school purposes.

The magistrate found Ferguson to be voluntarily underemployed with two other minor

children and Wilburn to be employed, also with two other minor children. The parties

were ordered to follow a two-week alternating parenting schedule during the school year

and alternate weeks during the summer, follow Local Rule 15 for holidays, and have

one week per year vacation with the child. Wilburn was ordered to pay child support in

the total sum of $95.69 per month, a deviation from the standard obligation by 40

percent because he was to have approximately 40 percent of the parenting time.
Lawrence App. No. 21CA4                                                                            7


       {¶13} Ferguson filed objections to the magistrate’s decision. She argued that

there was an error in the child support calculation that attributed Wilburn with two other

minor children in his home, when the testimony was that he had only one other minor

child. Ferguson also objected to the magistrate’s decision to provide for shared

parenting because she contended that S.P.F. had serious emotional attachment issues

which would make shared parenting not in the child’s best interest. She also objected to

the magistrate’s decision to provide for parenting time beyond that established by Local

Rule 15. Wilburn objected to the magistrate’s decision not to change S.P.F’s last name

to Wilburn.

       {¶14} The trial court overruled Wilburn’s sole objection concerning the name

change, finding it was in the child’s best interest to keep her current name. The trial

court sustained all but one of Ferguson’s objections.1 It granted her objection

concerning the number of Wilburn’s minor children, finding that Wilburn had only one

other minor child for purposes of the child support calculation. The trial court also

sustained Ferguson’s objection to shared parenting. The court stated that after “a

thorough and independent review of the record,” in reviewing the factors for shared

parenting and best interest of the child under R.C. 3109.04(F)(1) and (2), shared

parenting was not appropriate:

       [T]he Court cannot find that these parents have the ability to cooperate
       and make decisions jointly, with respect to the child, nor the ability to
       encourage the sharing of love, affection, and contact between the child
       and the other parent. Therefore, the Court finds the Respondent’s
       objection to the recommendation of shared parenting well taken.




1One objection concerned a misnomer, which the trial court deemed moot by the magistrate’s prior
correction of it; it has no relevance to the appeal.
Lawrence App. No. 21CA4                                                                   8


However, as to Ferguson’s objection concerning the expanded parenting time beyond

that provided in Local Rule 15, the trial court found that expanded parenting time was in

the child’s best interest:

       The Magistrate recommended the Petitioner receive parenting time in
       excess of the Court’s Local Rule 15. The Court gives deference to the
       Magistrate’s observation of the demeanor of the parties and witnesses.
       The Court’s Local Rule states “Visitation is recognized as an extremely
       important time for children to engage in activities and strengthen familial
       bonds with the parent with whom they do not live. Liberal visitation
       arrangements beyond the minimum set forth herein are strongly
       encouraged as children face significant challenges in coping with the
       parents’ adult difficulties.” Based upon independent review of the
       transcript and proceedings herein, the Court finds the Respondent unlikely
       to encourage any additional parent time or contact between the child and
       the Petitioner. * * * Based upon the testimony in the transcript, the child
       may have anxiety or attachment issues and would benefit from a schedule
       that is consistent, frequent, and regular. The Court therefore finds that
       parenting time in addition to the Local Rule is appropriate and in the
       child’s best interest.

       {¶15} Ferguson was named residential parent and Wilburn was named the non-

residential parent. During the school year, Wilburn was provided parenting time

following a two-week alternating schedule as follows: (a) Week 1 – Wednesday, 6 p.m.

to Sunday, 6 p.m. and (b) Week 2 – Wednesday, 6 p.m. to Friday, 6 p.m. During

summer the parents alternated weeks beginning on Sunday, 6 p.m. Because Wilburn

was spending approximately 40 percent of his time with the child and the parties were

splitting extra expenses, the trial court ordered that child support and cash medical

support shall be deviated by 40 percent, with Wilburn paying a monthly total of $92.12.

       {¶16} Ferguson appealed.

                             II. ASSIGNMENTS OF ERROR

       {¶17} Ferguson presents the following assignments of error:
Lawrence App. No. 21CA4                                                                9


      1.     The trial court erred and abused its discretion by failing to review,
      apply, or make any findings or conclusions indicating that the provisions of
      R.C. 3109.12 and R.C. 3109.051(D) were considered in determining the
      father’s parenting time with the minor child.

      2.     The trial court’s failure to make any findings or conclusions
      indicating that it considered R.C. 3109.051(D) constitutes plain error.

      3.      The trial court erred and abused its discretion in finding that the
      visitation schedule ordered is in the child’s best interest as such is against
      the manifest weight of the evidence and the statutory factors contained in
      R.C. 3109.051(D).

      4.     The trial court erred by failing to apply the adjustment contained in
      R.C. 3119.051 prior to the blanket 40% deviation in child support and such
      is an abuse of discretion and constitutes plain error.

      5.      Because the trial court failed to apply the statutory adjustment, the
      trial court erred and abused its discretion by deviating the appellee’s child
      support by 40%.

                             III. STANDARD OF REVIEW

      {¶18} Appellate courts generally review “the propriety of a trial court’s

determination in a domestic relations case” under the “abuse of discretion” standard.

Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989) (abuse of discretion

standard applies to child support, custody, visitation, spousal support, and division of

marital property). Under the abuse of discretion standard of review, a reviewing court

must affirm the decision of the trial court unless it is unreasonable, arbitrary, or

unconscionable.   Breedlove v. Breedlove, 4th Dist. Washington No. 08CA10, 2008-

Ohio-4887, ¶ 9, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 140

(1983). “ ‘[A]buse of discretion’ [is] * * * a view or action that no conscientious judge

could honestly have taken.’ ” State v. Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, 15

N.E.3d 818, ¶ 67, quoting State v. Brady, 119 Ohio St.3d 375, 2008-Ohio-4493, 894

N.E.2d 671, ¶ 23. “Indeed, to show an abuse of discretion, the result must be so
Lawrence App. No. 21CA4                                                                    10


palpably and grossly violative of fact or logic that it evidences not the exercise of will but

the perversity of will, not the exercise of judgment but the defiance of judgment, not the

exercise of reason but instead passion or bias.” White v. White, 4th Dist. Gallia No.

03CA11, 2003-Ohio-6316, ¶ 25, citing Nakoff v. Fairview Gen. Hosp., 75 Ohio St.3d

254, 256, 662 N.E.2d 1 (1996). Under this highly deferential standard of review,

appellate courts may not freely substitute their judgment for that of the trial court. In re

Jane Doe I, 57 Ohio St.3d 135, 137-138, 566 N.E.2d 1181 (1991). The application of

this standard in custody and support cases is warranted because trial courts have wide

latitude in considering the evidence, and assessing the parties’ demeanor, attitude, and

credibility. See Massie v. Simmons, 4th Dist. Scioto No. 14CA3630, 2014-Ohio-5835, ¶

18, citing Davis v. Flickinger, 77 Ohio St.3d 415, 418-419, 674 N.E.2d 1159 (1997).

                                   IV. LEGAL ANALYSIS

                                        A. Visitation

       {¶19} In her first three assignments of error, Ferguson challenges the trial

court’s award of visitation time to Wilburn greater than the time set forth in Local Rule

15. She argues that the trial court failed to make findings of fact and conclusions of law

indicating that it considered the statutory factors in its evaluation of the best interest of

the child. She contends that this failure constituted plain error and the visitation

schedule was against the manifest weight of the evidence.

       {¶20} Ferguson's failure to request findings of fact and conclusions of law limits

our review in this case. “When questions of fact are tried by a court without a jury,

judgment may be general for the prevailing party unless one of the parties in writing

requests otherwise * * * in which case, the court shall state in writing the conclusions of
Lawrence App. No. 21CA4                                                                 11


fact found separately from the conclusions of law.” Civ.R. 52. The purpose of Civ.R. 52

findings of fact and conclusions of law is “ ‘to aid the appellate court in reviewing the

record and determining the validity of the basis of the trial court's judgment.’

” See Harper v. Neal, 4th Dist. Hocking No. 15CA25, 2016-Ohio-7179, ¶ 18, quoting In

re Adoption of Gibson, 23 Ohio St.3d 170, 172, 492 N.E.2d 146 (1986). In the absence

of findings of fact and conclusions of law, we presume that the trial court applied the law

correctly and will affirm its judgment if evidence in the record supports it. Harper at ¶

19; Bugg v. Fancher, 4th Dist. Highland No. 06CA12, 2007-Ohio-2019, ¶ 10. As the

court explained in Pettet v. Pettet, 55 Ohio App.3d 128, 130, 562 N.E.2d 929 (5th

Dist.1988):

      [W]hen separate facts are not requested by counsel and/or supplied by
      the court the challenger is not entitled to be elevated to a position superior
      to that he would have enjoyed had he made his request. Thus, if from an
      examination of the record as a whole in the trial court there is some
      evidence from which the court could have reached the ultimate
      conclusions of fact which are consistent with [its] judgment the appellate
      court is bound to affirm on the weight and sufficiency of the evidence. The
      message should be clear: If a party wishes to challenge the * * * judgment
      as being against the manifest weight of the evidence he had best secure
      separate findings of fact and conclusions of law. Otherwise his already
      “uphill” burden of demonstrating error becomes an almost insurmountable
      “mountain.”

      {¶21} Ferguson's failure to request findings of fact and conclusions of law means

that we presume the court correctly applied the law and will affirm the trial court's

judgment so long as some evidence supports it. See Martindale v. Martindale, 2017-

Ohio-9266, 102 N.E.3d 19, ¶ 22-26 (4th Dist.).

      {¶22} After our review of the record in its entirety, we believe that the record

contains some competent, credible evidence, if believed, to support the trial court's

judgment.
Lawrence App. No. 21CA4                                                               12


     {¶23} R.C. 3109.051(D) provides:

     In determining whether to grant parenting time to a parent * * * the court
     shall consider all of the following factors:

     (1) The prior interaction and interrelationships of the child with the child's
     parents, siblings, and other persons related by consanguinity or affinity,
     and with the person who requested companionship or visitation if that
     person is not a parent, sibling, or relative of the child;

     (2) The geographical location of the residence of each parent and the
     distance between those residences, and if the person is not a parent, the
     geographical location of that person's residence and the distance between
     that person's residence and the child's residence;

     (3) The child's and parents' available time, including, but not limited to,
     each parent's employment schedule, the child's school schedule, and the
     child's and the parents' holiday and vacation schedule;

     (4) The age of the child;

     (5) The child's adjustment to home, school, and community;

     (6) If the court has interviewed the child in chambers, pursuant to division
     (C) of this section, regarding the wishes and concerns of the child as to
     parenting time by the parent who is not the residential parent or
     companionship or visitation by the grandparent, relative, or other person
     who requested companionship or visitation, as to a specific parenting time
     or visitation schedule, or as to other parenting time or visitation matters,
     the wishes and concerns of the child, as expressed to the court;

     (7) The health and safety of the child;

     (8) The amount of time that will be available for the child to spend with
     siblings;

     (9) The mental and physical health of all parties;

     (10) Each parent's willingness to reschedule missed parenting time and to
     facilitate the other parent's parenting time rights, and with respect to a
     person who requested companionship or visitation, the willingness of that
     person to reschedule missed visitation;

     (11) In relation to parenting time, whether either parent previously has
     been convicted of or pleaded guilty to any criminal offense involving any
     act that resulted in a child being an abused child or a neglected child;
Lawrence App. No. 21CA4                                                                13


      whether either parent, in a case in which a child has been adjudicated an
      abused child or a neglected child, previously has been determined to be
      the perpetrator of the abusive or neglectful act that is the basis of the
      adjudication; and whether there is reason to believe that either parent has
      acted in a manner resulting in a child being an abused child or a neglected
      child;

      (12) In relation to requested companionship or visitation by a person other
      than a parent, whether the person previously has been convicted of or
      pleaded guilty to any criminal offense involving any act that resulted in a
      child being an abused child or a neglected child; whether the person, in a
      case in which a child has been adjudicated an abused child or a neglected
      child, previously has been determined to be the perpetrator of the abusive
      or neglectful act that is the basis of the adjudication; whether either parent
      previously has been convicted of or pleaded guilty to a violation of section
      2919.25 of the Revised Code involving a victim who at the time of the
      commission of the offense was a member of the family or household that
      is the subject of the current proceeding; whether either parent previously
      has been convicted of an offense involving a victim who at the time of the
      commission of the offense was a member of the family or household that
      is the subject of the current proceeding and caused physical harm to the
      victim in the commission of the offense; and whether there is reason to
      believe that the person has acted in a manner resulting in a child being an
      abused child or a neglected child;

      (13) Whether the residential parent or one of the parents subject to a
      shared parenting decree has continuously and willfully denied the other
      parent's right to parenting time in accordance with an order of the court;

      (14) Whether either parent has established a residence or is planning to
      establish a residence outside this state;

      (15) In relation to requested companionship or visitation by a person other
      than a parent, the wishes and concerns of the child's parents, as
      expressed by them to the court;

      (16) Any other factor in the best interest of the child.

      {¶24} Our review of these factors and the evidence presented at the hearing

supports the trial court’s determination that it was in the child’s best interest to grant

Wilburn additional parenting time. Wilburn testified that S.P.F. had a bonded

relationship with him and enjoyed her visitations with him and his extended family
Lawrence App. No. 21CA4                                                                   14


members. Wilburn had successfully been granted additional parenting time during the

duration of the proceedings. With the exception of the alleged dryer incident, which the

magistrate, who evaluated witnesses’ demeanors, was “not convinced that said event

occurred,” Wilburn’s visitation time with S.P.F. was positive and occurred without any

adverse harmful incidents. The parties live within close vicinity, making increased

visitation with Wilburn convenient and undisruptive. Wilburn testified about his work

schedule; his time off from work matches up with the additional visitation time awarded

to him so that he can readily accommodate spending additional time with S.P.F.

Additionally, the trial court specifically considered each parent’s willingness to facilitate

the other’s parenting time as described in R.C. 3109.051(D)(10) and found that

Ferguson was “unlikely to encourage any additional parenting time or contact between

the child and [Wilburn].” Ferguson’s testimony concerning the social media posting of a

video of S.P.F. and her explanation to S.P.F. concerning court-coerced visitation

supports the trial court’s finding in this regard. Consequently, we find that the trial

court’s award of additional parenting time beyond Loc.R. 15 is supported by the record

and is not against the manifest weight of the evidence.

       {¶25} We overrule Ferguson’s first, second, and third assignments of error.

                                     B. Child Support

       {¶26} In her fourth and fifth assignments of error Ferguson contends that the trial

court erred in adjusting Wilburn’s child support payments by 40 percent based upon his

increased parenting time. She argues that R.C. 3119.051(A) required the trial court to

reduce child support by only 10 percent and it abused its discretion when it deviated by

40 percent. As previously discussed, we review child support matters under an abuse-
Lawrence App. No. 21CA4                                                                15


of-discretion standard. Cummin v. Cummin, 2015-Ohio-5482, 55 N.E.3d 467, ¶ 10 (4th

Dist.), citing Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989); Johnson

v. Johnson, 4th Dist. Ross No. 04CA2770, 2004-Ohio-5749, ¶ 6-9.

       {¶27} R.C. 3119.051(A) provides:

       (A) Except as otherwise provided in this section, a court or child support
           enforcement agency calculating the amount to be paid under a child
           support order shall reduce by ten per cent the amount of the annual
           individual support obligation for the parent or parents when a court has
           issued or is issuing a court-ordered parenting time order that equals or
           exceeds ninety overnights per year. This reduction may be in addition
           to the other deviations and reductions. (Emphasis added.)

The statutory language specifically states that the 10 percent reduction may be in

addition to other deviations and reductions. See also R.C. 3119.22, R.C. 3119.23, R.C.

3119.231(A) (which allow for additional deviations based upon a number of different

considerations). R.C. 3119.22 permits a court to deviate from the worksheet-calculated

amount “if, after considering the factors and criteria set forth in section 3119.23 of the

Revised Code, the court determines that the amount calculated pursuant to the basic

child support schedule and the applicable worksheet, through the line establishing the

actual annual obligation, would be unjust or inappropriate and would not be in the best

interest of the child.”

       {¶28} Here the trial court found, “Due to the fact the father will be spending

approximately 40% of the time with the child and due to the split of extra expenses

detailed herein, child support and cash medical support shall be deviated by 40%.”

Thus, the trial court considered the extra amount of time spent and the manner in which

extra expenses would be split in considering a reduction by 40 percent. We find that the

trial court did not abuse its discretion in reducing the child support payment by 40
Lawrence App. No. 21CA4                                                              16


percent because it determined that Wilburn was entitled to a deviation based upon his

increased parenting time and the manner in which other expenses were to be split.

Thus, the trial court set forth a finding and a reason supporting a deviation.

Furthermore, this is a legitimate reason and does not represent an unreasonable,

arbitrary or unconscionable decision in light of R.C. 3119.23(M) which directs the court

to consider a parent's obligation “for the support of others.” Thus, the court did not

abuse its discretion by granting Wilburn a 40 percent deviation.

      {¶29} We overrule Ferguson’s fourth and fifth assignments of error.

                                   V. CONCLUSION

      {¶30} Having overruled the assignments of error, we affirm the trial court’s

judgment.

                                                               JUDGMENT AFFIRMED.
Lawrence App. No. 21CA4                                                               17



                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Lawrence
County Common Pleas Court, Probate/Juvenile Division, to carry this judgment into
execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Wilkin, J.: Concur in Judgment and Opinion.


                                   For the Court




                                   BY: ________________________________
                                       Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.